Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Allen et al.(6,423,755).
	Allen discloses polyurethane foam articles prepared from (a.) prepolymers of isocyanates that include methylene diphenyl diisocyanate(MDI) and polyether polyol, including full propoxylated and, therefore, fully endcapped [claim 3], polyoxypropylene diol having a molecular weight of 430 (430 MW), corresponding as well to the molecular weight and functionality requirements of claims 2 and 4, requirements of claims  and (b.) an isocyanate-reactive component that may include Voranol 490, a sucrose initiated, 4.3 functional 491 molecular weight [claim 8], propoxylated polyol, and Voranol 800, a propylene oxide/ethylene oxide based ethylenediamine initiated tetrol having a molecular weight of 281 [claim 13], as well as water as a blowing agent (see column 9 line 41 et seq and the Examples and Tables).  At 7.85 and 65.23, respectively, out of a total of 80 parts total prepolymer(column 13 lines 41-44), the parts by weight criteria of claim 6 are met by Allen et al., and the MDI content value of claim 7 is met (column 13 line 45). 22.5 parts of Voranol 490 and 2.0 parts of Voranol 800 in an isocyanate reactive composition of approximately 100 parts is sufficient to meet the requirements of claims 9 &14, respectively (see Table 2).
Allen et al. differs from applicants’ claims in that it does not specify densities in exact overlap with those claimed.  However, overlap is evident (column 3 lines 43-63) {7-35 pounds per cubic foot (pcf) corresponds with 112-560 kg/m3}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have formed foams of any density provided for by Allen et al. in forming the products of Allen et al. for the purpose of achieving acceptable products with varied weights and material content in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Here it applies that it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402. Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)
  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al.(6,423,755) as applied to claims 1-4, 6-9, 13 and 14 above.
Allen et al. differs from applicants’ claims in that it does not specify the third polyether polyol of these claims.  However, an additional polyether polyol is disclosed which overlaps with applicants’ third polyether polyol (column 5 line 65 – column 6 line 18 and column 7 lines 5-10) for its effects of added toughness.  Though not most preferred, it would have been obvious for one having ordinary skill in the art to have utilized any of the polyols provided for by Allen et al., including those over the full range of molecular weights and functionalities provided for by Allen et al., as well as the non-fully EO-capped or non-EO capped, and, hence, secondary terminal hydroxyl group containing polyether polyols less preferably allowed for by Allen et al. in forming the preparations of Allen et al. for the purpose of achieving suitable added toughness along with relatively slower and/or less than most preferred reaction rates in order to arrive at the products of claims 10-12 with the expectation of success in the absence of a showing of new or unexpected results.  Further, difference is not seen in the amounts of claim 12 in that 27.5 parts out of about 100 parts (i.e. 27.5%) is disclosed for a particular embodiment of applicants’ invention associated with this component defined by the totality of Allen et al.(see Table 2).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al.(6,423,755) as applied to claims 1-4, 6-9, 13 and 14 above, and further in view of CA-1,227,203.
Allen et al. differs from applicants’ claims in that it does not specify the selection of MDI moners and amounts as claimed.  However, Allen et al. does allow the use of the various isomers of MDI (column 9 lines 49-50) and CA-1,227,203 discloses mixtures of these isomers as claimed to be useful in acceptable polyurethane products (see the abstract).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the MDI isomer blend of CA-1,227,203 as an MDI isomer blend in the preparations of Allen et al. for the purpose of achieving acceptably developed products in order to arrive at the products of claim 5 with the expectation of success in the absence of a showing of new or unexpected results. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al.(6,423,755) as applied to claims 1-4, 6-9, 13 and 14 above, and further in view of Bushendorf et al.(2012/0216952).
Allen et al. differs from applicants’ claims in that it does not specify the selection of the brighteners and stabilizers of these claims as additives.  However, Bushendorf et al. discloses materials meeting these criteria of these claims, through inclusion of diamines, including a pluralities of piperidines, and hydroxyl-functionality in their disclosed structures  (paragraph [0038]), in polyurethane preparations for the purpose of imparting UV stability.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized these materials of Bushendorf et al. in the preparations of Allen et al. for the purpose of achieving acceptably developed products with enhanced UV stability in order to arrive at the products of claims 15-17 with the expectation of success in the absence of a showing of new or unexpected results. 

Applicants’ arguments have been considered. However, rejections are maintained.
The now added ranges of density values are addressed in the body of the rejection above. Patentable distinction is not seen, nor has a commensurate in scope showing of new or unexpected results been demonstrated that is sufficient to overcome the rejections of record.

Allowable Subject Matter
Claim 18 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/JOHN M COONEY/           Primary Examiner, Art Unit 1765